Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1-3,5-7,10,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771), Pflugh et al (2017/0366921), Zhou (2017/0354365),Sullivan et al (2018/0116537), Langer et al (2013/0274565),and Weinberg et al (2017/0281032).


1. (currently amended) A P-wave centric subcutaneous insertable
cardiac monitor (ICM) for use in performing long term electrocardiographic
(ECG) monitoring, comprising:

an implantable housing comprised of a biocompatible material with an
external surface having a length longer than a width of the external surface,
wherein ends of the external surface of the implantable housing have a same
width; (see at least figures 9,10 and ¶68 of Koop which show subcutaneous device with a controller/processor 58 and electrodes 128,130)

a wireless antenna integrated into or within the implantable housing; (Koop is silent as to a
wireless antenna integrated into the housing or within the housing. Zhou teaches a wireless
antenna integrated into or within the housing of an implanted device, see at least ¶60 and
figure 3. It would have been obvious to use such antenna since it would merely yield
predictable results such as a more compact design.)

a pair of ECG sensing electrodes provided on a ventral surface of the
implantable housing with one of the ECG sensing electrodes forming a superior
pole on a proximal end of the implantable housing and the other ECG sensing
electrode forming an inferior pole on a distal end of the implantable housing to
capture P-wave signals that are generated during atrial activation and R-wave
signals;  (see figures 9,10 and at least ¶53 of Koop)

at least one wraparound ECG sensing electrode formed on one of the ends
of the external surface of the implantable housing; (Koop is silent as to wraparound electrodes.  However, Zhou teaches such electrodes, see at least ¶59 and figure 3 which shows proximal and distal electrodes 64,66 can have a three dimensional curved configuration.  It would have been obvious to use such electrodes since they would provide the ability to sense signals from any location around the device)

a periphery positioned between the wraparound ECG sensing electrode
and the ECG sensing electrode on the ventral surface nearest the wraparound
ECG sensing electrode and programmatically controlled to combine the
wraparound ECG sensing electrode and the ECG sensing electrode on the ventral
surface nearest the wraparound ECG sensing electrode to form a single electrode;  (As mentioned supra, at least figures 9 and 10 of Koop show electrodes 128,130, and at least ¶58-60 teach that two out of the three electrodes can be combined to form one sensing electrode.  Further, at least figure 3 of Zhou teaches wraparound electrodes are selected for sensing using a controller.  The controller is considered to be programmed to perform such function.  Further, as mentioned in the office action of 9/16/21, Weinberg teaches that the housing of his device can be programmatically selected to act as an electrode for certain sensing modes, ¶39, and at least ¶42 teaches the use of firmware.  This implies that in certain other sensing modes, the housing is not used, and is thus an insulator.  The wraparound electrodes of Zhou, when used with the structure of figures 9,10 of Koop would allow for wraparound electrodes at the ends, along with the electrodes of Koop already there.  The wraparound electrodes and other sensing electrodes would not be touching each other, but rather would be placed at a distance from each other on the housing.  This spacing is considered to be the periphery.  The periphery is comprised of the housing itself.  As mentioned in Weinberg, the housing can be programmatically selected, which, when selected, would combine the wraparound electrode and the other electrodes of Koop into a single electrode.  It would have been obvious to have such feature with the device of Koop since it would provide the result of allowing different and varied types of sensing capability in a predictable manner.)

electronic circuitry provided within the implantable housing comprising:
a low power microcontroller operable to execute under modular
micro program control;(see at least figure 9,10 of Koop)



firmware comprising machine learning instructions
stored within the implantable housing and executed by the low power

condition comprising atrial fibrillation, atrial tachycardia, node reciprocating
tachycardia, ventricular tachycardia, atrial flutter, sinus bradycardia, complete
heart block, or asystole of a patient and to identify the heart pattern based on the
P-wave and R-wave signals; (Koop is silent as to machine earning. Sullivan teaches the use of machine learning; see at least ¶70 which teaches that patterns are identified in a stream of inputs. Machine learning can be used to detect for VT, VF, as well as other conditions, see at least ¶50. Further, at least ¶50 of Sullivan teaches the system and method he describes can be used with any cardiac monitoring device, such as
an implantable defibrillator, and ECG rhythm classifier, cardiac event recorder, etc. See also
figures 3,4, It would have been obvious to use machine learning with the device of Koop so
that it can more easily determine VF, VT, etc. in an efficient manner. Further, having the
machine learning algorithm located in the housing would enable faster processing and a more
efficient system in that the data does not have to be transmitted external to the patient for
processing. Still further, firmware is considered to be analogous to/obvious over software)


a transceiver within the implantable housing to send an alert based
on the identified heart pattern; (Koop is silent as to a transceiver. At least ¶60 of Zhou
teaches an antenna that can transmit and receive data, and at least ¶61,136 teach providing an
alert. To have such feature with Koop would have been obvious since it would merely yield
predictable results of alerting others to the patient’s condition).

an ECG front end circuit interfaced to the microcontroller and

signals sensed by the pairing of the ECG sensing electrodes; (such front end is not explicitly shown in Koop.  However, such is shown in Pflugh, see at least figure 4a and ¶63.  To use such with the device of Koop would have been obvious since it would yield predictable results such as allowing the capture of signals in a more efficient manner)

an actigraphy sensor configured to generate interrupt signals to the
microcontroller; (Koop is silent as to an actigraphy sensor.  However, Langer teaches an accelerometer or gyroscope (¶13) that is used as a motion sensor.  At least ¶40 teaches that the motion sensor sends an interrupt signal to a processor to wake it up.  It would have been obvious to use such sensor with the device of Koop since it would provide the predictable result of allowing a low power mode when the patient is not moving and thus save battery power).

non-volatile memory electrically interfaced with the microcontroller and
operable to continuously store samples of the cardiac action potentials of the P-
wave signals and firmware.  (Koop is silent as to such memory.  However, at least figure 45a of Pflugh teaches a memory in communication with a microcontroller; see also ¶64 which teaches storing EGM signals.  It would have been obvious to use such memory with the device of Koop since memory are well known in the art to store information for later telemetry and analysis.)

Re claims 2,3,5-7,10,15-17,see office action of 9/16/21.


Claim 11,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771), Pflugh et al (2017/0366921), Zhou (2017/0354365),Sullivan et al (2018/0116537), Langer et al (2013/0274565),and Weinberg et al (2017/0281032), and further in view of Brisben et al (2017/0112399).
See office action of 9/16/21.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771), Pflugh et al (2017/0366921), Zhou (2017/0354365),Sullivan et al (2018/0116537), Langer et al (2013/0274565),and Weinberg et al (2017/0281032)., and Wiesel (2009/0012412).
See office action of 9/16/21.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771), Pflugh et al (2017/0366921), Zhou (2017/0354365),Sullivan et al (2018/0116537), Langer et al (2013/0274565),and Weinberg et al (2017/0281032) and Bharmi (8,108,035).
See office action of 9/16/21.




Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771), Pflugh et al (2017/0366921), Zhou (2017/0354365),Sullivan et al (2018/0116537), Langer et al (2013/0274565),and Weinberg et al (2017/0281032)., and Kaplan et al (2015/0202351).
See pervious office action.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792